My associates may be right in holding that this Tennessee statute does not impose the type of income tax *Page 793 
required by Section 37, Chapter 120, Laws of 1934. At all events, I can not confidently say that they are not, consequently I cheerfully surrender my former views herein and yield to their judgment in the matter. The Tennessee tax is a tax on gross income and "as used in the income tax statutes the word `income' has usually been construed to mean net income as opposed to gross income." Niland v. Niland, 154 Wis. 514, 143 N.W. 170, Ann. Cas. 1915B, 1127, at page 1129, and authorities there set forth in note thereto; State v. Wisconsin Tax Comm., 185 Wis. 525, 201 N.W. 764; 26 R.C.L., Sec. 122, p. 140. This construction is here reinforced by the fact that Chapter 120, Laws of 1934, under Section 37 of which the appellant claimed to be relieved of this tax, imposes not a gross but a net income tax.
I do not concur in all that is said in the controlling opinion herein, particularly in its suggestion that a state is without the power under the Federal Constitution to tax the income of a nonresident derived from intangible property situated in the taxing state; e.g. dividends on stock of corporations domiciled in the taxing state and interest on bonds and notes issued by such corporations or persons residing in the taxing state. The Supreme Court of the United States may eventually so hold, but has not yet done so. In this connection Shaffer v. Carter,252 U.S. 37, 40 S.Ct. 221, 64 L.Ed. 445; Travis v. Yale  Towne Mfg. Co., 252 U.S. 60, 40 S.Ct. 228, 64 L.Ed. 460; and also "State Jurisdiction for Income Tax Purposes" by Henry Rosschaefer, 44 Harvard Law Review 1075, are of interest. Curry v. McCanless,307 U.S. 357, 59 S.Ct. 900, 83 L.Ed. 1339, 123 A.L.R. 162, cited in the controlling opinion, is not an income tax case and is not directly, if at all, in point here.
It is said in the controlling opinion that the State of Mississippi does not "undertake to collect any tax on income of citizens of Tennessee, or other nonresidents, arising from stocks and bonds issued by corporations in this state." The only information I have as to that is *Page 794 
contained in Chapter 120, Laws of 1934, wherein the legislature definitely and positively imposed such a tax. I have not tried to ascertain whether the taxing officers have obeyed this statute or not, and that fact, whatever it may be, is beside the mark here.